IN THE SUPREME COURT OF THE STATE OF DELAWARE

DANIEL L. TABB, JR. AND                §
DANA L. TABB,                          §   No. 84, 2019
                                       §
       Plaintiffs Below,               §
       Appellants,                     §
                                       §   Court Below–Court of Chancery
       v.                              §   of the State of Delaware
                                       §
THE BANK OF NEW YORK                   §   C.A. No. 2017-0016 SEM
MELLON F/K/A THE BANK OF               §
NEW YORK, AS SUCCESSOR                 §
TRUSTEE FOR JPMORGAN                   §
CHASE BANK, N.A., AS                   §
TRUSTEE FOR THE BENEFIT                §
OF THE                                 §
CERTIFICATEHOLDERS OF                  §
POPLAR ABS, INC. MORTGAGE              §
PASS-THROUGH                           §
CERTIFICATES SERIES 2005-2,            §
                                       §
       Defendant Below,                §
       Appellee.                       §


                            Submitted: July 12, 2019
                           Decided: September 25, 2019

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                 ORDER

      After careful consideration of the parties’ briefs and the record on appeal, we

find it evident that the judgment of the Court of Chancery should be affirmed on the

basis of and for the reasons assigned in the Court of Chancery’s well-reasoned
February 13, 2019 order, which overruled the objections of the plaintiffs below to

the Master’s Reports and adopted the Master’s Final Report in its entirety.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Court of Chancery is AFFIRMED.


                                      BY THE COURT:


                                      /s/ James T. Vaughn, Jr.
                                      Justice




                                         2